DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the metal heat pipe comprises a closed heat exchange system” as cited in claim 16, “each of the metal heat pipe and the one or more annular heat pipes comprises a closed heat exchange system” as cited in claim 17, “the heat pipe…comprises an insulator” as cited in claim 21, “the at least one of the one or more annular heat pipe …having an air-cooled fined condenser” as cited in claim 27, “at least one of the one or more annular heat pipes has a condensation zone, further comprising a heat exchanger arranged in the condensation zone, the heat exchanger having a cooling jacket directly connected to the at least one annular heat pipe” as cited in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "each annular hat pipe” in line 9. “one or more annular heat pipes” is cited in line 8. It is not clear if “each annular heat pipe” is the same as or different from “one or more annular heat pipes”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “each of the one or more annular heat pipes”.
Claim 25 recites the limitation " the at least one annular dielectric”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 26 recites the limitation "an annular heat pipe comprising an annular space in cross section define by an outer wall radially spaced from an inner wall”. Claim 13 recites “one or more annular heat pipes…comprising an annular space in cross section define by an outer wall radially spaced from an inner wall”. It is not clear if “one or more annular heat pipe” in claim 13 is the same as or different from “an annular heat pipe” in claim 26.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 27 recites the limitation " the at least one of the one or more annular heat pipe”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 14-31 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 24-26, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishioka et al (U.S. 6.027.701).
Regarding claim 13, Ishioka et al disclose an ozone generator (ABSTRACT). The apparatus comprises 
(1) one or more high voltage electrodes 13 (i.e. at least one high-voltage electrode, Figures 1-3, 8, 11-12, col. 7, line 14-15);
(2) one or more cylindrical tube ground electrodes 11 (i.e. at least one annular ground electrode,  Figures 1-3, 8, 11-12, col. 7, line 10-11);
(3) one or more cylindrical glass dielectric 11b/13a between the high-voltage electrode 13 and the ground electrode 11 (i.e. an annular dielectric …..,  Figures 1-3, 8, 11-12, 26,  col. 1, line 60-61 & col. 7, line 12-13 & ); and 
(4) one or more cylindrical water jackets 4 for circulating cooling water, wherein each of the water jackets has a double wall structure and surrounds the electrode 13 (i.e. one or more annular heat pipes surrounding ……, and…an outer wall radially spaced from an inner wall,  Figures 1-3, 8, 11-12, col. 7, line 13-14 & 67).
It should be noted that “one or more heat pipes” does not recite any additional structures and will be interpreted as “a hollow/pipe/tube configured for heat transfer/exchange. The water jacket 4 of Ishioka is for cooling the electrodes by recirculating cooling water, hence “one or more heat pipes”.
Regarding claim 14, Ishioka teaches that the water jacket 4 is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 15, Ishioka teaches that the cylindrical high-voltage electrode 13 is concentrically located inside of the gourd electrode 11 and comprises a metal cooling inlet/outlet pipe 13a/13b, wherein the cylindrical electrode 13 forms an enclosed cavity (Figure3, col. 9, line 1-10).
Regarding claims 16-17 and 29-30, Ishioka teaches that the cooling water is circulated within a recirculation loop (Figure 1, col. 7, line 61-67).
 Regarding claim 24, Ishioka teaches that the water jacket 4 is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 25, Ishioka teaches that a plurality of ozone generating tubes include a plurality of discharge gaps 12 between the electrodes and the dielectrics, wherein the gap 12 is traversed by the feed gas from inlet 7 to the outlet 8 (Figures 1, 3, & 26, col. 1, line 26-27, col. 7, line 8-16 & col. 8, line 30-32).
Regarding claim 26, Ishioka teaches that a plurality of ozone generating tubes include a plurality of discharge gaps 12 traversed by the feed gas from inlet 7 to the outlet 8 (Figures 1, 3, & 26, col. 1, line 26-27, col. 7, line 8-16 & col. 8, line 30-32). Ishioka teaches that the cylindrical high-voltage electrode 13 comprises a metal cooling inlet/outlet pipe 13a/13b and forms an enclosed cavity (Figure3, col. 9, line 1-10). Ishioka teaches that the water jacket 4 has a double wall  structure and is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 28, Ishioka teaches that the water jacket 4 is directedly connected to a heat exchanger (Figure 1, col. 7,line 61-67).
Regarding claim 31, Ishioka teaches that ozone is generated by silent discharge (col. 1, line 11-13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al (U.S. 6.027.701) as applied to claim 13 above, and further in view of Kuan (U.S. 5,437,843).
Regarding claim 27, Ishioka does not teach an air-cooled fin on the water jacket having the ground electrode. However, Kuan discloses an ozone generator (ABSTRACT). Kuan teaches that the ozone generator comprise an outer electrode 54, an inner electrode 54, a dielectric tube 52 therebetween, and radiation fins 532 provided on the outer electrode 53 for rapidly removing heat, wherein a fan is provided for  enhancing radiation effect (Figure 3, col. 2, line 26-40). Therefore, it would be obvious for one having ordinary skill in the art to include air-cooled fin on the outer electrode as suggested by Kuan in order to rapidly further remove heat from the device of Ishioka. 
Claim 13-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fietzk et al (PG-PBU US 2013/0330243) in view of Ishioka et al (U.S. 6.027.701).
Regarding claim 13, Fietzk et al disclose an ozone generator (ABSTRACT). The apparatus comprises 
(1) an inner electrode 5  (i.e. at least one electrode, Figure 1, paragraph [0033]);
(2) an outer tube electrode 1 (i.e. at least one annular electrode,  Figure 1, paragraph [0026]); and
(3) a tubular dielectric 2 between the inner electrode 5 and outer electrode 1 (i.e. an annular dielectric …..,  Figure 1, paragraph [0026] ).
Fietzk teaches that silent discharge is generated by applied electric power to the electrodes and at least the outer electrodes is cooled by circulating cooling water (paragraphs [0027] & [0032]), but does not teach one or more annular heat pipes surrounding the inner electrode and having an inner wall and an outer wall. 
However, Ishioka et al disclose an ozone generator (ABSTRACT). Ishioka teaches that the ozone generator comprises an inner high voltage electrode 13, an annular outer ground electrode 11, an annular dielectric 11b between the inner electrode 11 and the outer electrode 13,  and an annular water jacket 4 surrounding the inner electrode 11 and having a double wall structure  (Figures 1-3, 8, 11-12, col. 7, line 10-15 & 67).
Ishioka further indicates that a cooling water is supplied to the water jacket 4 for cooling the outer ground electrodes for improving ozone production (col. 2, line 39-44). Therefore, it would be obvious for one having ordinary skill in the art to include an annular water jacket having a double wall structure and surrounding the inner electrode as suggested by Ishioka in order to cool the electrodes, hence improving ozone production within the device of Fietzk.
It should be noted that “one or more heat pipes” does not recite any additional structures and will be interpreted as “a hollow/pipe/tube configured for heat transfer/exchange. The water jacket 4 of Ishioka is for cooling the electrodes by recirculating cooling water, hence “one or more heat pipes”.
Regarding claim 14, Ishioka teaches that the water jacket 4 is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 15, Ishioka teaches that the cylindrical high-voltage electrode 13 is concentrically located inside of the gourd electrode 11 and comprises a metal cooling inlet/outlet pipe 13a/13b, wherein the cylindrical electrode 13 forms an enclosed cavity (Figure3, col. 9, line 1-10).
Regarding claims 16-17 and 29-30, Ishioka teaches that the cooling water is circulated within a recirculation loop (Figure 1, col. 7, line 61-67).
Regarding claim 18, Fietzk teaches the inner/central high voltage electrode 5 comprising wire mesh (Figure 1, paragraph [0028]). Ishioka teaches a cooling water inlet pipe 13a for cooling the inner high voltage electrode for further cooling efficiency (Figure 3, col. 9, line 1-10).
It should be noted that “a central heat pipes” does not recite any additional structures and will be interpreted as “a hollow/pipe/tube configured for heat transfer/exchange and located at center of the device. The cooling water  inlet pipe 13a  of Ishioka is located at the center of the ozone generating assembly for cooling the electrodes by recirculating cooling water, hence “a central heat pipes”.
Regarding claims 19 and 20, Ishioka teaches that the cooling water is circulated within a recirculation loop (Figure 1, col. 7, line 61-67).
Regarding claim 21, Ishioka teaches that the water inlet pipe 13a is provided on the high voltage electrode 13 for receiving cooling water from the water distributor 23 and an insulator 24 is incorporated with the high voltage electrode 13 and cooling water distributor 23 (Figure 1 & 11, col. 7, line 36-38 & col 15, line 45-500.
Regarding claim 22,  Fietzk teaches mesh inner electrode 5 (Figure 1, paragraph [0033]).
  Regarding claim 23, Fietzk teaches that the mesh 5 comprises stainless steel wire (paragraph [0033]).
Regarding claim 24, Ishioka teaches that the water jacket 4 is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 25, Ishioka teaches that a plurality of ozone generating tubes include a plurality of discharge gaps between the electrodes and the dielectrics, wherein the gap 12 is traversed by the feed gas from inlet 7 to the outlet 8 (Figures 1, 3, & 26, col. 1, line 26-27, col. 7, line 8-16 & col. 8, line 30-32).
Regarding claim 26, Ishioka teaches that a plurality of ozone generating tubes include a plurality of discharge gaps traversed by the feed gas from inlet 7 to the outlet 8 (Figures 1, 3, & 26, col. 1, line 26-27, col. 7, line 8-16 & col. 8, line 30-32). Ishioka teaches that the cylindrical high-voltage electrode 13 comprises a metal cooling inlet/outlet pipe 13a/13b and forms an enclosed cavity (Figure3, col. 9, line 1-10). Ishioka teaches that the water jacket 4 has a double wall  structure and is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 28, Ishioka teaches that the water jacket 4 is directedly connected to a heat exchanger (Figure 1, col. 7,line 61-67).
Regarding claim 31, Ishioka teaches that ozone is generated by silent discharge (col. 1, line 11-13). Fietzk teaches that ozone is generated by silent discharge (paragraphs [0032]). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fietzk et al (PG-PBU US 2013/0330243) and Ishioka et al (U.S. 6.027.701) as applied to claim 13 above, and further in view of Kuan (U.S. 5,437,843).
Regarding claim 27, Fietzk/Ishioka does not teach an air-cooled fin on the water jacket having the ground electrode. However, Kuan discloses an ozone generator (ABSTRACT). Kuan teaches that the ozone generator comprise an outer electrode 54, an inner electrode 54, a dielectric tube 52 therebetween, and radiation fins 532 provided on the outer electrode 53 for rapidly removing heat, wherein a fan is provided for  enhancing radiation effect (Figure 3, col. 2, line 26-40). Therefore, it would be obvious for one having ordinary skill in the art to include air-cooled fin on the outer electrode as suggested by Kuan in order to rapidly further remove heat from the device of Fietzk/Ishioka. 
Conclusion
Claims 13-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795